Exhibit 10.5.2


AMENDMENT NO. 1 TO SEVENTH AMENDED AND RESTATED PERFORMANCE GUARANTY


This Amendment (“Amendment”) is entered into as of May 1, 2017, by Cardinal
Health, Inc., an Ohio corporation (“Performance Guarantor”), Cardinal Health
Funding, LLC, a Nevada limited liability company (“Beneficiary”) and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“Agent”).
PRELIMINARY STATEMENTS
WHEREAS, as of November 14, 2016, Performance Guarantor executed that certain
Seventh Amended and Restated Performance Guaranty (“Performance Guaranty”) in
favor of Beneficiary;
WHEREAS, Performance Guarantor now desires to amend Section 7 of the Performance
Guaranty in the manner set forth below and has received the consents required by
Section 7 and by Section 15 of the Performance Guaranty;
WHEREAS, Section 15 of the Performance Guaranty requires any and all amendments
thereto to be made in writing and signed by Beneficiary, Agent and Performance
Guarantor;
NOW, THEREFORE, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto hereby agree as follows:
Section 1.    Amendment of Performance Guaranty. The first paragraph of Section
7 of the Performance Guaranty is hereby amended by replacing it in its entirety
with the following:
“Section 7. Financial Covenant. The Performance Guarantor shall at all times
comply with Section 6.12 of the Credit Agreement (defined below), as amended by
Amendment No. 1 to Amended and Restated Five-Year Credit Agreement, entered into
by and among Performance Guarantor, JPMorgan Chase Bank, N.A., individually and
as administrative agent and the other financial institutions signatory thereto,
and without giving effect to any subsequent amendment, modification or waiver
thereof (or any amendment or modification of any defined term in the Credit
Agreement that would directly or indirectly change the covenants set forth in
such Section 6.12), unless such amendment, modification or waiver is consented
to in writing by the Agent, the Required Financial Institutions and all LC Banks
(in each case, in their capacities as such under the Receivables Purchase
Agreement).”
Section 2.    Representations and Warranties. On the date hereof, Performance
Guarantor hereby represents and warrants to Beneficiary and Agent as follows:
(a)    after giving effect to this Amendment, no event or condition has occurred
and is continuing which constitutes an Amortization Event or Potential
Amortization Event;
(b)    after giving effect to this Amendment, the representations and warranties
of Performance Guarantor set forth in the Performance Guaranty are true and
correct as of the date hereof, as though made on and as of such date (except to
the extent such representations and warranties relate solely to an earlier date
and then as of such earlier date); and
(c)    this Amendment constitutes the valid and binding obligation of
Performance Guarantor, enforceable against Performance Guarantor in accordance
with its terms.
Section 3.    Miscellaneous.





--------------------------------------------------------------------------------




(a)Effect of Amendment; Ratification. Except as specifically amended herein, the
Performance Guaranty (as amended hereby) is hereby ratified and confirmed in all
respects, and all of its provisions shall remain in full force and effect. After
this Amendment becomes effective, all references in the Performance Guaranty (or
in any other Transaction Document) to the "Performance Guaranty", "this
Agreement", "hereof", "herein", or words of similar effect, in each case
referring to the Performance Guaranty, shall be deemed to be references to the
Performance Guaranty as amended hereby. This Amendment shall not be deemed to
expressly or impliedly waive, amend, or supplement any provision of the
Performance Guaranty other than as specifically set forth herein.


(b)Costs, Fees and Expenses. Performance Guarantor agrees to reimburse each of
the parties hereto on demand for all reasonable costs, fees and expenses
incurred by such parties (including, without limitation, their reasonable fees
and expenses of counsel) incurred in connection with the preparation, execution
and delivery of this Amendment.


(c)Counterparts; Delivery. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.


(d)Severability. Any provision contained in this Amendment which is held to be
inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.


(e)Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Performance Guaranty or any provision hereof or thereof.


(f)GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.


(g)WAIVER OF TRIAL BY JURY. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY PERFORMANCE GUARANTOR
PURSUANT TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.


[signature pages follow]


    





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first written above.


CARDINAL HEALTH, INC.
 
 
 
By:
/s/ Michael C. Kaufmann
Name:
Michael C. Kaufmann
Title:
Chief Financial Officer



CARDINAL HEALTH FUNDING, LLC
 
 
 
By:
/s/ Scott Zimmerman
Name:
Scott Zimmerman
Title:
President






--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
 
 
 
By:
/s/ Luna Mills
Name:
Luna Mills
Title:
Managing Director






